Case 2:17-cv-11121-SFC-PTM ECF No. 39 filed 09/15/20                    PageID.6006       Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
ANTONIO DEMOND WATKINS,

       Petitioner,                             Civil No. 2:17-CV-11121
                                               HONORABLE SEAN F. COX
v.                                             UNITED STATES DISTRICT JUDGE

JOHN DAVIDS,

      Respondent,
_________________________________/

 OPINION AND ORDER DIRECTING THE CLERK OF THE COURT TO TRANSFER
  THE MOTION FOR CERTIFICATE OF APPEALABILITY (ECF No. 37) AND THE
   APPLICATION TO PROCEED WITHOUT PREPAYING FEES AND COSTS ON
  APPEAL (ECF No. 36) TO THE UNITED STATES COURT OF APPEALS FOR THE
                              SIXTH CIRCUIT

       Petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C. 2254, challenging

his state court convictions. The Court denied the petition for writ of habeas corpus with prejudice.

The Court also denied petitioner a certificate of appealability and leave to appeal in forma

pauperis. Watkins v. Davids, No. 2:17-CV-11121, 2020 WL 4431430 (E.D. Mich. July 31, 2020).

       Petitioner filed a Notice of Appeal. (ECF No. 35). Petitioner has also filed a motion for a

certificate of appealability (ECF No. 37) and an application to proceed without prepaying fees and

costs on appeal. (ECF No. 36).

       The proper procedure when a district court denies a certificate of appealability is for the

petitioner to file a motion for a certificate of appealability before the appellate court in the appeal

from the judgment denying the petition for writ of habeas corpus or the motion to vacate sentence.

See Sims v. U.S., 244 F. 3d 509 (6th Cir. 2001)(citing Fed. R.App. P. 22(b)(1)). Petitioner should

direct his request for a certificate of appealability to the Sixth Circuit. The Court, in the interests




                                                  1
Case 2:17-cv-11121-SFC-PTM ECF No. 39 filed 09/15/20                    PageID.6007       Page 2 of 2




of justice, will order that petitioner’s motion for a certificate of appealability to be transferred to

the United States Court of Appeals for the Sixth Circuit.

       A notice of appeal generally “confers jurisdiction on the court of appeals and divests the

district court of control over those aspects of the case involved in the appeal.” Marrese v. American

Academy of Orthopaedic Surgeons, 470 U.S. 373, 379 (1985)(citing Griggs v. Provident

Consumer Discount Co., 459 U.S. 56, 58 (1982)( per curiam )); See also Workman v. Tate, 958 F.

2d 164, 167 (6th Cir. 1992). Petitioner’s notice of appeal divests this Court of jurisdiction to

consider his motion to proceed without prepaying fees and costs on appeal. Jurisdiction of this

action was transferred from the district court to the Sixth Circuit Court of Appeals upon the filing

of the notice of appeal, thus, petitioner’s motion would be more appropriately addressed to the

Sixth Circuit. See Grizzell v. State of Tennessee, 601 F. Supp. 230, 232 (M.D. Tenn. 1984). The

Court orders that the Clerk of the Court to transfer petitioner’s motion to procced without

prepaying fees and costs on appeal to the United States Court of Appeals for the Sixth Circuit

pursuant to 28 U.S.C. § 1631.

       IT IS HEREBY ORDERED that:

       The Clerk of the Court is ORDERED to transfer the “Motion for Certificate of

Appealability” (ECF No. 37) and the “Application to Proceed Without Prepaying Fees and Costs

on Appeal” (ECF No. 36) to the United States Court of Appeals for the Sixth Circuit pursuant to

28 U.S.C. § 1631.


Dated: September 15, 2020                              s/Sean F. Cox
                                                       Sean F. Cox
                                                       U. S. District Judge




                                                  2
